HAWKINS, Judge.
Conviction is for perjury, punishment being assessed at two years in the penitentiary.
It was alleged in the indictment in substance that appellant had been theretofore charged with removing from Denton County certain described property upon which he had given a valid mortgage, and that upon the trial for said offense appellant had filed application for a suspended sentence, and had gone upon the witness stand and testified that he had never theretofore been convicted of a felony. It was further alleged that appellant’s testimony was false and that in fact he had been theretofore convicted in Cooke County of the crime of burglary.
Every material averment in the indictment — which if true rendered appellant guilty of perjury — was supported by the State’s evidence. We see no necessity of setting out same in *287detail. There are no bills of exception in the record. The indictment was in proper form.
The judgment is affirmed.

Affirmed.